Citation Nr: 0620564	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  99-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial rating, in excess of 10 
percent, for chondromalacia of the right knee.  

2.  Entitlement to an initial rating, in excess of 10 
percent, for chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1996 to 
April 1999.  

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which granted service connection 
chondromalacia of the right and left knees.  The RO denied 
service connection for headaches and a back disorder.  

The veteran, in his August 1999 notice of disagreement 
indicated disagreement and the desire the appeal the 
noncompensable ratings assigned for chondromalacia of the 
knees and the denials of service connection for headaches and 
a back disorder.  

The RO in a May 2000 rating decision granted service 
connection for a back disorder.  That has resulted in there 
being no case or controversy as to the issue of service 
connection for a back disorder.  Therefore, it is moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

Subsequently, the RO in a March 2003 rating decision granted 
initial 10 percent disability ratings for the left knee and 
the right knee service-connected chondromalacia.  

In September 2003, the veteran withdrew his appeal as to the 
issue of service connection for headaches.  38 C.F.R. 
§ 20.204 (2005).  That resulted in the only issues on appeal 
to the Board being the initial ratings for chondromalacia of 
the knees.  

In September 2005, the Board of Veterans' Appeals (Board) 
remanded the veteran's claims for higher initial ratings for 
chondromalacia of the knees to afford him an opportunity to 
have a videoconference hearing before a Veterans Law Judge.  
According to a form attached to the front of the claims 
folder, the veteran failed to appear for his videoconference 
hearing in March 2006.  The claims folder does not include 
any communications from the veteran indicating he had good 
cause for his failure to appear or requested his hearing be 
rescheduled.  As the actions ordered in the September 2005 
Board remand have been accomplished to the extent possible, 
the veteran's claims have been returned to the Board for 
appellate review.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The evidence does not include any X-ray findings of 
arthritis or degenerative joint disease of either knee.  

2.  The veteran's service-connected chondromalacia of the 
right and left knees produces no more than slight recurrent 
subluxation or lateral instability of either knee.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation, in excess of 10 
percent, for chondromalacia of the right knee disorder have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005).  

2.  The criteria for an initial evaluation, in excess of 10 
percent, for chondromalacia of the left knee disorder have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claims prior to the passage of VCAA.  
In April 2002 the RO sent the veteran a letter explaining 
that X-ray evidence of increased disability of the knees was 
needed to support the veteran's claims.  The letter explained 
VA's duty assist to notify the veteran about his claim, what 
the evidence must show to establishment entitlement to the 
benefit sought, that VA was arranging for the veteran to be 
examined, and what evidence was needed from the veteran.  A 
statement of the case was issued to the veteran in August 
1999 which included the criteria for rating disability of the 
knee and explained why a higher initial rating had not been 
assigned.  Letters were sent the veteran from VA in October 
2002 and November 2005 and supplemental statements of the 
case in September 2004, April 2005, January 2006 which 
apprised the veteran of the status of his claim and what 
evidence had been obtained.  

The veteran's service medical records and VA records of 
treatment were obtained and are in the claims folder.  The 
veteran was afforded VA examinations to evaluate the severity 
of his chondromalacia in June 1999, March 2003, July 2004 and 
January 2006.  The claims folder also included treatment 
records from the University of Utah.  The veteran appeared 
and gave testimony before a Hearing Officer at the RO.  A 
videoconference hearing was scheduled before a Veterans Law 
Judge and a travel board hearing were scheduled but the 
veteran failed to appear.  The veteran has not identified any 
additional relevant records and supplied VA with the required 
releases to obtain any additional evidence.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  In this case the veteran was 
adequately notified of the type of evidence necessary to 
establish a disability rating.  After the veteran was 
notified of the provisions of VCAA in April 2002, the RO 
readjudicated the issue of the initial ratings for 
chondromalacia of the knees in a March 2003 rating decision.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
No further actions to assist the veteran in developing his 
claims are required.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4.  

The regulations found at 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005) provide that disability of the knee be rated as 
follows:

Knee, other impairment of:
Recurrent subluxation or 
lateral instability:
Severe
30
Moderate
20
Slight
10

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background and Analysis.  Service medical records do 
not include any references to complaints of knee pain or any 
records of treatment for any disorder of the knees.  

In June 1999, during his initial VA examination the veteran 
reported bilateral knee pain.  Examination of the knees 
revealed no palpable tenderness over either knee.  There was 
no obvious bony deformity.  The medial parapatellar 
depressions were intact indicating no effusion.  Grade 3 
subpatellar crepitation was noted in the left knee and grade 
2 subpatellar crepitation was noted in the right knee with 
flexion and extension of each knee.  Flexion to 140 degrees 
produced minimal pain, bilaterally.  Full extension to 0 
degrees was painless.  Each knee was stable without any 
subluxation or any collateral ligamental laxity on valgus or 
varus stress.  

The veteran appeared and gave testimony before a Hearing 
Officer at the RO in November 1999.  He stated he had 
constant pain in his knees.  Motion caused pain.  He reported 
that he could no longer run.  Occasionally, one of his knees 
would lock up.  It happened in both knees.  (T-8).  

VA treatment records in January 2001 include complaints of 
knee pain.  It was noted the veteran ambulated without a 
limp.  The veteran had full range of motion, bilaterally.  
His patella moved freely and without pain, bilaterally.  
Drawer sign was negative, bilaterally.  No swelling or 
erythema was noted.  The examination was normal, bilaterally.  
March 2001 VA records noted that knee films were without 
abnormalities.  

VA examination in March 2003 revealed the veteran had 140 
degrees of flexion in both knees without any difficulty or 
problems.  There was no limitation of joint movement.  When 
the VA physician manipulated the knee, the veteran complained 
of pain just in general not at any particular point.  There 
was no loss of coordination, the veteran was able to go from 
standing to squatting position without it bothering his knee.  

VA October 2003 treatment records again noted complaints of 
bilateral knee pain.  Examination revealed no swelling or 
obvious deformities.  The patella moved freely, bilaterally.  
The ligaments and tendons were without laxity or pain.  There 
was full range of motion.  The knees were nontender to 
palpation.  The examiner noted the veteran's ambulation 
appeared normal.  It was unclear why the veteran was using a 
cane.  In October 2004, the veteran again complained of knee 
pain.  The veteran was noted to be ambulating without 
difficulty.  It was noted that 2003 VA X-rays were within 
normal limits.  Another October 2004 VA record noted the 
veteran had possible bilateral patella chondromalacia.  The 
veteran complained of locking of the left knee.  The 
assessment was that a possible meniscus tear in the left knee 
could not be ruled out, since the examiner was unable to 
reproduce the complained of locking in the left knee.  The VA 
physical therapist stated the veteran did not need to use a 
cane to ambulate as his lower extremity strength was good.  

The VA examination report of July 2004 reveals the veteran 
was observed ambulating with a moderate limp aided by a cane.  
Examination of the knees revealed no bony abnormality and no 
osteophytic nodules.  The veteran complained of multiple 
areas of palpable tenderness over each knee.  Both knees were 
Lachman and McMurray negative.  The collateral ligaments were 
intact to valgus and varus stress.  Range of motion or each 
knee in active flexion was limited to 130 degrees with 
passive motion to 140 degrees.  Extension lacked 10 degrees 
due to claims of pain, but there was passive motion to 0 
degrees.  In spite of X-ray reports of minimal patellar 
subluxation, none was indicated or noted on clinical 
findings.  The patella tracked normally.  Weightbearing 
caused a mild increase in pain.  There was no motor weakness 
in either flexion or extension of either knee.  There was no 
over grade II subpatellar crepitation on flexion or extension 
of each knee.  There was no crepitation over either 
patellofemoral compartment.  Although the veteran first 
appeared ambulating down the hall with a rather moderate limp 
using a cane, when he left the examining room and reached the 
hall he forgot his cane.  As he left there was no obvious 
limp, but when the cane was delivered to him in the hall the 
limp returned and the veteran continued to use the cane.  The 
veteran did not use a cane at work.  The veteran had not lost 
time from work due to his knees.  There was no history of any 
unsteadiness or any falls relating to his knees.  

In his assessment, the VA physician noted the veteran was 
service-connected for traumatic arthritis of each knee.  The 
only positive clinical finding being that of a mild grade II 
chondromalacia patella bilaterally with no evidence or any 
degenerative changes in either knee on X-ray.  X-rays 
revealed some minimal lateral patellar subluxation 
bilaterally that were not detected clinically.  In his 
addendum to the examination report the VA physician 
questioned the veteran's use of a cane.  

April 2005 VA records noted the veteran had called and 
requested a letter saying he was medically cleared to reenter 
the military.  The veteran had applied to go into the 
reserves.  

In January 2006, a VA examination was conducted.  The veteran 
reported that X-rays at the University of Utah had found his 
knees were totally normal.  He had been told he might have 
some cartilage problems but basically nothing was wrong.  The 
veteran had never been treated for his knees by any other 
doctor.  On the day of the examination the knees were mildly 
painful.  He had constant chronic knee pain.  There were no 
particular flareups.  He periodically took Motrin for the 
pain, but very rarely.  The veteran worked full time as a 
telephone operator-receptionist.  It was sedentary work with 
no limitations on his usual work.  

Examination revealed the veteran moved freely and comfortably 
without a cane.  He walked normally.  The right knee showed 
normal range of motion limited only by the fullness of soft 
tissue with flexion to 130 degrees and extension to 0.  There 
was minimal pain with full extension to 0 degrees.  The joint 
was stable with normal varus and valgus, and negative 
anterior and posterior drawer signs.  There was no effusion 
and no femoral crepitus.  The left knee had no redness or 
erythema or increased warmth.  Range of motion was to 120 
degrees of flexion with stopping due mainly to soft tissue.  
Extension was to 0 degrees.  There was no significant pain 
other than in extreme extension.  There was normal varus and 
valgus, and negative anterior and posterior drawer signs, 
with the left knee joint being stable.  The veteran was able 
to squat and rise without assistance.  X-rays taken in July 
2004 of both knees were entirely normal with no indication of 
degenerative joint disease, abnormal calcification, or 
arthritis of the knees.  The diagnosis was that both knees 
had subjective pain with no objective abnormality on physical 
examination or recent X-ray evaluation.  

VA has a duty to provide adequate explanation for diagnostic 
codes used in evaluating veteran's disabilities.  See 
Tedeschi v. Brown, 7 Vet. App. 411 (1995).  Although the 
Board is aware that arthritis and instability of the knees 
may be rated separately under Diagnostic Codes 5003 and 5257 
(VAOPGPREC 23-97), in this instance there is no evidence of 
arthritis of either the right or left knee.  The regulations 
clearly state that ratings under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 for degenerative and traumatic 
arthritis require X-ray evidence of arthritis.  The phrase 
"degenerative arthritis established by X-ray findings" will 
be rated based on limitation of motion, specifically requires 
that there be not only a diagnosis of arthritis but X-rays 
demonstrating its existence.  In this case there is no X-ray 
evidence of arthritis of either knee.  For that reason, the 
Board limited its application of the rating criteria to those 
provided for rating instability and subluxation of the knee.  

A review of the clinical confirmation of either recurrent 
subluxation or instability of the knees.  Although the 
veteran has complained of locking of the knee and appeared 
using a cane, medical providers have found no clinical basis 
for either using a cane or been able to replicate any locking 
of either knee joint.  All tests for ligamental stability 
have been negative.  There is no basis in the evidentiary 
record for a finding of more than slight instability or 
recurrent subluxation of either knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  A higher initial rating than 
10 percent requires evidence of moderate recurrent 
subluxation or lateral instability.  In the absence of any 
confirmation of either recurrent subluxation or lateral 
instability, the preponderance of the evidence is against the 
claims for higher initial ratings for either the right or 
left knee chondromalacia.  

A review of the evidence has not indicated any change in 
either the veteran's symptoms or pathology of the knees 
during the rating period to warrant the assignment of staged 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial rating, in excess of 10 percent, for 
chondromalacia of the right knee is denied.  

An initial rating, in excess of 10 percent, for 
chondromalacia of the left knee is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


